... r _       r U D

                                         Daryl L. Moore*
                                      Daryl L. Moore, P.C.                     2015 FEB ~6 PlfBs 37
                                        1005 Heights Boulevard                      /
                                         Houston, Texas 77008
                                         713.529.0048 Telephone
                                         713.529.2498 Facsimile
                                      dai-vl@heiuhtslaw.com Email



                                          February 4, 2015

Mr. Keith E. Hottle, Clerk
Fourth Court of Appeals
 Cadena-Reeves Justice Center
 300 Dolorosa, Suite 3200
 San Antonio, Texas 78205

          Re:     Request transcript of Oral Argument on CD
                  No. 04-12-00630-CV; The Huff Energy Fund, L.P., et al v.
                  Longview Energy Company,

 Dear Mr. Hottle:


      This case was set for submission and oral argument before this court
 on September 18, 2013 in reference to the above cause. I would like to
 request and purchase a copy of the transcript of oral argument heard by the
 Court on CD.            Also, a check for $5.00 is enclosed to cover the cost to
 purchase a copy.

          Thank you for your customary courtesy.

                                                          Sincerely,

                                                          /s/ Rebecca Armstrong
                                                          Rebecca Armstrong,
                                                          Legal Assistant to Daryl L. Moore




♦Board   Certified, Civil Appellate Law, Texas Board of Legal Specialization